PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/956,515
Filing Date: 18 Apr 2018
Appellant(s): Illinois Tool Works Inc.



__________________
Chad A. Pahnke
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/12/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 10, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giese (US 2004/0026394).
Regarding claim 10, Geise teaches a gas diffuser (combination of 48 and 52 comprising 64) for use in a welding application (abstract), comprising a seat (protrusions of annular portion 74 between gas delivery holes 80; as shown in in Fig. 6) configured to retain an outer surface of a contact tip (50) within a gas flow path on an interior of a front end of the gas diffuser (p.0023; as shown in Fig. 4, 5 and 7), wherein the seat is defined by a plurality of teeth (protrusions of annular portion 74 between gas delivery holes 80; as shown in in Fig. 6) that extend from an interior surface of the gas diffuser toward a longitudinal axis of the gas diffuser (as shown in Fig. 5-7), wherein each tooth comprises a shelf (inner surface of annular portion 74 that contacts shoulder 60 of contact tip 50) configured to abut a rear-facing surface of the contact tip (as shown in Fig. 5 and 7), and wherein the gas flow path extends through channels (80; p.0030) that are between the teeth along the outer surface of the contact tip when the contact tip is retained within the gas diffuser (as shown in Fig. 4, 5 and 7).
Regarding claim 11, Geise teaches the gas diffuser as set forth above, wherein the seat is configured to interface with the outer surface of the contact tip to retain the contact tip within the gas diffuser (as shown in Fig. 4, 5 and 7).
Regarding claim 13, Geise teaches the gas diffuser as set forth above, further comprising a nose (as shown in Fig. 4 below) that encircles a hollow interior (as shown in Fig. 4 below), wherein the teeth extend from an interior surface of the nose into the hollow interior (as shown in Fig. 4 below).
[AltContent: textbox (nose)]
[AltContent: arrow]
[AltContent: rect]
    PNG
    media_image2.png
    297
    529
    media_image2.png
    Greyscale



Regarding claim 14, Geise teaches the gas diffuser as set forth above, wherein the gas flow path comprises a plurality of axial gas channels (80), and wherein the plurality of axial gas channels are disposed between the teeth (as shown in Fig. 6).
Regarding claim 15, Geise teaches the gas diffuser as set forth above, wherein a diameter of the hollow interior is larger at the axial gas channels than at the inner surface of the teeth (as shown in Fig. 4, 5 and 7).

Claims 10, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogden (US 3,659,076).
Regarding claim 10, Ogden teaches a gas diffuser (combination of 16 and 80) for use in a welding application (abstract), comprising a seat (66) configured to retain an outer surface of a contact tip (14) within a gas flow path on an interior of the gas diffuser (as shown in Fig. 1 and 2), wherein the seat is defined by a plurality of teeth (66) that extend from an interior surface of the gas diffuser toward a longitudinal axis of the gas diffuser (as shown in Fig. 1 and 2), wherein each tooth comprises a shelf (inner surface 66 that contacts the outer surface of contact tip 14) configured to abut a rear-facing surface of the contact tip (as shown in Fig. 1 and 2), wherein the gas flow path extends through channels (64) that are between the teeth along the outer surface of the contact tip when the contact tip is retained within the gas diffuser (as shown in Fig. 1 and 2).
Regarding claim 11, Ogden teaches the gas diffuser as set forth above, wherein the seat is configured to interface with the outer surface of the contact tip to retain the contact tip within the gas diffuser (as shown in Fig. 1 and 2).
Regarding claim 13, Ogden teaches the gas diffuser as set forth above, further comprising a nose (as shown in Fig. 1 below) that encircles a hollow interior (as shown in Fig. 1 below), wherein the teeth extend from an interior surface of the nose into the hollow interior (as shown in Fig. 1 below).
[AltContent: textbox (nose)][AltContent: arrow][AltContent: rect]
    PNG
    media_image3.png
    339
    268
    media_image3.png
    Greyscale


Regarding claim 14, Ogden teaches the gas diffuser as set forth above, wherein the gas flow path comprises a plurality of axial gas channels (64), and wherein the plurality of axial gas channels are disposed between the teeth (as shown in Fig. 2).
Regarding claim 15, Ogden teaches the gas diffuser as set forth above, wherein a diameter of the hollow interior is larger at the axial gas channels than at the inner surface of the teeth (as shown in Fig. 2).

(2) Response to Argument
Regarding claim 10: Geise. The Appellant argues that “the alleged teeth of Giese do not “extend from an interior surface of the gas diffuser toward a longitudinal axis of the gas diffuser” as claimed…In contrast, the alleged “teeth” in Giese have separation at the outermost positions of the annular portion 74, such that the alleged “teeth” extend away from the longitudinal axis of gas diffuser 48.” on brief page 4, lines 4-5 and 15-17.
Applicant also argues that “Giese’s gas delivery holes 80 are not along the outer surface of the contact tip” on brief page 6, lines 7-8.
Applicant further argues that “Giese does not teach or suggest a shelf that abuts a rear-facing surface of the contact tip as recited in claim 10… the cited “shoulder 60” of the contact tip of Giese is not rear-facing. Instead, the cited surface of the contact tip in Giese is forward facing” on brief page 6, lines 21-22 and page 7, lines 8-9. 

In response: Examiner respectfully disagrees.  As shown in Figures 4 and 6 below, Geise teaches a plurality of teeth (protrusions of annular portion 74 between gas delivery holes 80) that extend from an interior surface of the gas diffuser towards a longitudinal axis of the gas diffuser.  Each tooth extends radially (along the length of the tooth) in either an internal or external direction. 
[AltContent: textbox (Longitudinal axis)][AltContent: arrow][AltContent: oval][AltContent: textbox (Teeth extend from an interior surface of the gas diffuser towards a longitudinal axis)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Teeth)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    342
    396
    media_image4.png
    Greyscale





[AltContent: textbox (Rear-facing surface of the contact tip (surface 60 facing the rear portion of 74))]
[AltContent: textbox (Shelf)]
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    361
    714
    media_image5.png
    Greyscale

[AltContent: textbox (Teeth extends from an interior surface of the gas diffuser towards a longitudinal axis )]
[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (Longitudinal axis)]
    PNG
    media_image5.png
    361
    714
    media_image5.png
    Greyscale


	Geise teaches wherein the gas flow path extends through channels (80) that are between the teeth (see Fig. 6) along the outer surface of the contact tip (Examiner construes the word “along” as through, on, beside, over, or parallel to the length or direction of; www.dictionary.com; in this case, the channels 80 are parallel to the length of the outer surface of the contact tip; as shown in Fig. 6 above).
Geise also teaches wherein each tooth comprises a shelf (inner surface of annular portion 74 that contacts shoulder 60 of contact tip 50) configured to abut a rear-facing surface (surface 60 facing the rear portion of 74) of the contact tip. There is no indication in the claim language as to a rear-facing surface with respect to what element. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        
Conferees:
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761    
                                                                                                                                                                                                    /KRISTINA N JUNGE/Quality Assurance Specialist, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.